Case 1:2Q-cv-00485-EK-SMG Document 48 Filed 03/03/20 Page 1 of 1 PagelD #: 344

Edmondson, et. al., Plaintiff(s)

VS.

Raniere, et. al., Defendant(s)

KOREN, SWIFT & GRAF
Mr. Neil L Glazer

Service of Process by

APS International, Ltd.

   

 

 

Lie 1-800-328-7171
APS International Plaza

. yay = 7800 Glenroy Road
Raw Minneapolis, MN 55439-3122

APS File #: 156529-0007

AFFIDAVIT OF SERVICE -- Corporate

Service of Process on:

—First Principles, Inc., c/o Business Filings Incorperated
Court Case No. 1:20-cy-00485-EK-SMG

1600 Market St., Ste, 2500
Philadelphia, PA 19103-7225

State of: DELANAZE ) ss.

County of:__ Seu) CAgr Ee }

Name of Server:

Date/Time of Service:

Place of Service:

Documents Served:

Service of Process on:

Person Served, and
Method of Service:

Description of
Person Receiving
Documents:

Signature of Server:

___ Adam Gorpe,) , undersigned, being duly sworn, deposes and says

that at the time of service, s/he was of legal age and was not a party to this action;

thatonthe 2l, day of fee »20Ze_, at $2:4%, o'clock P_M
at 108 West 13th Street >i Wilmington, DE_ 19801

 

the undersigned served the documents described as:
Summons and Complaint

A true and correct copy of the aforesaid document(s) was served on:
First Principles, Inc., c/o Business Filings Incorporated

 

By delivering them into the hands of an officer or managing agent whose name and
title is:_SEAnS O HAGA DESI GuEe

The person receiving documents is described as follows:

Sex WM; SkinColor yw ; HairColor ®Rs) __; Facial Hair
Approx. Age ; Approx. Height — 5 °~7‘'_; Approx. Weight \4 Ss

 

25
L] To the best of my knowledge and belief, said person was not engaged in the US
Military at the time of service.

that the foreg 5 true#

 

 

 

   

Signature of Server ON v

APS International, Ltd.
